        Case 2:19-cr-00311-JCM-DJA Document 28
                                            27 Filed 07/13/20 Page 1 of 5



 1   RICHARD A. WRIGHT, ESQ.
     Nevada Bar No. 886
 2   WRIGHT MARSH & LEVY
     300 S. Fourth Street, Suite 701
 3   Las Vegas, NV 89101
 4   Phone: (702) 382-4004
     Fax: (702) 382-4800
 5   rick@wmllawlv.com

 6   ROBERT M. DRASKOVICH, ESQ.
     Nevada Bar No. 6275
 7   DRASKOVICH LAW GROUP
 8   815 S. Casino Center Boulevard
     Las Vegas, NV 89101
 9   Phone: (702) 474-4222
     Fax: (702) 474-1320
10   robert@draskovich.com
11   Attorneys for Defendant Cameron Collings
12
13                                        United States District Court

14                                             District of Nevada

15   United States of America,                              Case No. 2:19-cr-00311-JCM-DJA
16                  Plaintiff,
17                                                          Stipulation to Modify Conditions of Supervision
            v.                                              (First Request)
18   Cameron Collings,                                      (Expedited treatment requested) 1
19                  Defendant,
20
21
22          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A. Trutanich, United

23   States Attorney, and Supriya Prasad, Assistant United States Attorney, counsel for the United States
     and Richard A. Wright Esq., of Wright Marsh & Levy, and Robert Draskovich Esq., of Draskovich
24
     Law Group, counsel for the Defendant, Cameron Collings, that the conditions of his pretrial release be
25
     modified to allow for travel to the Central District of California from July 15-July 31, 2020.
26
27
            1
              Due to the imminent travel dates requested, The Parties requests this Court review the
28   Stipulation and proposed order expeditiously.
        Case 2:19-cr-00311-JCM-DJA Document 28
                                            27 Filed 07/13/20 Page 2 of 5



 1   Neither the government nor United States Pretrial oppose this request.

 2          This Stipulation is entered into for the following reasons:

 3          1. The parties resolved this case preindictment. Thus, on January 2, 2020, a waiver of

 4   indictment, arraignment and change of plea hearing were held. ECF 5, 7. At that time, Mr. Collings

 5   pled guilty, by way of plea agreement, to one count receipt of child pornography in violation of 18
     U.S.C. §§ 2252A(a)(2)(A) and (B)(1). ECF 3, 5, 7. A personal recognizance bond (PR bond) was
 6
     entered. ECF 9.
 7
            2. On June 26, 2020, Mr. Collings was sentenced to 87 months’ imprisonment and the Court
 8
     ordered a self-surrender date of October 23, 2020. ECF 25, 26. The Judgment of Conviction was
 9
     entered on July 2, 2020. ECF 26.
10
            3. Mr. Collings continues to remain under the supervision of United States Pretrial until he self-
11
     surrenders.
12
            4. Mr. Collings has been on pretrial release since January 2, 2020 with no significant violations.
13
            5. The parties and Pretrial Services recommend modifying his current pretrial conditions to the
14
     following:
15
                   •   That Mr. Collings be allowed to travel from Las Vegas, Nevada to Huntington
16
                       Beach, California on July 15, 2020 and stay at his mother’s residence from July 15-
17
                       July 31, 2020;
18
                   •   That during this time, Mr. Collings be able to travel throughout the Central District
19                     of California;
20                 •   That Mr. Collings provide his mother’s contact information to Pretrial Services for
21                     verification that her residence is appropriate and suitable for his temporary stay;
22                 •   That Pretrial Services place Mr. Collings on GPS monitoring and curfew at the
23                     discretion of Pretrial Services during his travel dates of July 15-July 31, 2020. In
24                     order to accommodate installation of the appropriate technology, that Mr. Collings
25                     shall report to Pretrial Services shortly before and shortly after his travel days to
26                     facilitate the GPS monitoring.
27
28
                                                             2
        Case 2:19-cr-00311-JCM-DJA Document 28
                                            27 Filed 07/13/20 Page 3 of 5



 1             •   That after the specified dates in this Order, Mr. Collings’ normal curfew be re-

 2                 imposed, and he be removed from GPS monitoring and be placed on RF

 3                 monitoring.

 4             •   All other conditions of Pretrial Supervision remain in effect as well as any other

 5                 conditions previously imposed by this Court.

 6
            DATED July 13, 2020.
 7
 8   WRIGHT MARSH & LEVY                                NICHOLAS A. TRUTANICH
                                                        United States Attorney
 9
10
     By: /s/ Richard A. Wright                          By: /s/ Supriya Prasad
11       Richard A. Wright                                  Supriya Prasad
         Robert Draskovich                                  Assistant United States Attorney
12       Attorneys for Mr. Collings
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                       3
        Case 2:19-cr-00311-JCM-DJA Document 28
                                            27 Filed 07/13/20 Page 4 of 5



 1                                         United States District Court

 2                                              District of Nevada

 3
     United States of America,                                 Case No. 2:19-cr-00311-JCM-DJA
 4
                     Plaintiff,                                [Proposed] Order Granting Modification of
 5                                                             Pretrial Release Conditions
            v.
 6
     Cameron Collings,
 7
                     Defendant,
 8
 9
10          Pursuant to the Stipulation of the Parties and for good cause appearing:

11          IT IS HEREBY ORDERED: that the conditions of Defendant Collings’ pretrial release be

12   modified as follows:

13               •   That Mr. Collings be allowed to travel from Las Vegas, Nevada to Huntington

14                   Beach, California on July 15, 2020 and stay at his mother’s residence from July 15-

15                   July 31, 2020;

16               •   That during this time, Mr. Collings be able to travel throughout the Central District
                     of California;
17
                 •   That Mr. Collings provide his mother’s contact information to Pretrial Services for
18
                     verification that her residence is appropriate and suitable for his temporary stay;
19
                 •   That Pretrial Services place Mr. Collings on GPS monitoring and curfew at the
20
                     discretion of Pretrial Services during Mr. Colling’s dates of travel of July 15-July
21
                     31, 2020. In order to accommodate installation of the appropriate technology, that
22
                     Mr. Collings shall report to Pretrial Services shortly before and shortly after his
23
                     travel days to facilitate the GPS monitoring.
24
                 •   That after the specified dates in this Order, Mr. Collings’ normal curfew be re-
25
                     imposed, and he be removed from GPS monitoring and be placed on RF
26
                     monitoring.
27
     ///
28
                                                           4
       Case 2:19-cr-00311-JCM-DJA Document 28
                                           27 Filed 07/13/20 Page 5 of 5



 1             •   All other conditions of Pretrial Supervision remain in effect as well as any other

 2                 conditions previously imposed by this Court.

 3   IT IS SO ORDERED

 4
             July 13, 2020
 5   DATE:

 6
 7
                                                        UNITED STATES
                                                        UNITED STATES DISTRICT
                                                                      DISTRICTCOURT
                                                                               JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                       5
